              IN THE UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF ARKANSAS
                       PINE BLUFF DIVISION

CHRISTINA MARZIALE, Individually and
as Mother of Baby Boy Marziale; and
DANA McLAIN, Administrator of the
Estate of Elaine Marziale                                  PLAINTIFFS

v.                           No. 5:18-cv-86-DPM

CORRECT CARE SOLUTIONS LLC;
MAKITA LAGRANT; and STEPHEN
COOK                                                    DEFENDANTS

                                  ORDER
        For the reasons stated on the record at the 4 March 2019 hearing,
the Court made the following rulings.
        1.   Defendants' motion for summary judgment on McLain' s
claims, NQ 4 7, is denied.
        2. Plaintiffs' motion for partial summary judgment on LaGrant's
duty of care under Arkansas law and deliberate indifference, NQ 51, is
held in abeyance. Defendants must provide expert opinions that create
genuine issues of fact, or elect to concede specified issues, by 24 April
2019.
        3. Fowler's motion to quash, NQ 73, is granted with directions.
Plaintiffs may depose Fowler with no more than twelve written
questions limited to the autopsy issues discussed at the hearing. FED.
R. CIV. P. 31. Questions due by 18 March 2019.
     4. Joint report of discovery disputes, NQ 69, addressed, mostly by
agreement and statements of counsel. Correct Care must provide its
lawyers with all quality-assurance or peer-review documents about
incidents involving pregnant inmates between 1 January 2014 and
1 April 2016. Counsel must prepare, serve, and file a privilege log, plus
file a copy of all responsive documents ex parte and under seal for the
Court's review, by 5 April 2019. This deadline may be extended for
good cause. The Court will issue a final ruling on production after
reviewing the records.
     So Ordered.


                                 D.P. Marshall  fr.
                                 United States District Judge




                                  -2-
